NO. 07-01-0229-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   OCTOBER 2, 2001

                         ______________________________


              ELMER EDSON HAYES, AKA EDDIE HAYES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 43.619-E; HONORABLE ABE LOPEZ, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                      DISMISSAL


      Pursuant to a guilty plea and plea bargain, appellant was convicted for reckless

injury to a child causing serious bodily injury and punishment was assessed as

recommended at ten years confinement. Appellant filed a pro se general notice of appeal

from his conviction. We dismiss this appeal for want of jurisdiction.
      When an appeal is made from a judgment rendered on a defendant’s guilty plea and

the punishment assessed does not exceed the punishment recommended by the State, a

notice of appeal must comply with Rule 25.2(b)(3) of the Texas Rules of Appellate

Procedure. Moreover, the Texas Court of Criminal Appeals held in Cooper v. State, 45
S.W.3d 77, 83 (Tex.Cr.App. 2001) that voluntariness of a plea is no longer appealable

from plea-bargained felony convictions. Thus, because appellant filed a general notice

of appeal, we are without jurisdiction to entertain any possible complaints appellant might

have raised.


       Accordingly, we dismiss for want of jurisdiction.



                                                 Don H. Reavis
                                                   Justice

Do not publish.




                                            2